Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This office action is in response to the filing with the office dated 04/30/2020.
Information Disclosure Statement
3. The information disclosure statements (IDS) submitted on 04/30/2020, 06/22/2020, 06/24/2020, 12/09/2021, 05/19/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4. Claims 1-5, 10-13 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Altmann et al  (US 2007/0013540 A1).
Regarding independent claim 1, Altmann et al  (US 2007/0013540 A1) teaches, A navigation system (magnetic tracking system 20, figure 1, paragraph [0079]) for placing a medical device (tool 24, implants 26, figure 1) into a patient (paragraph [0079]), the system comprising: 
    PNG
    media_image1.png
    180
    368
    media_image1.png
    Greyscale
an external unit configured to be disposed on a chest of the patient (element 34, figure 1, location pads which are fixed to the patient's body and sense the magnetic fields generated by the position transducers. In the example shown in FIG. 1, the pads are placed on the patient's calf and thigh, in proximity to implants 26. The location pads comprise sensing antennas, such as coils, paragraph [0080], the pads can also be placed on patient’s chest), the external unit comprising: a radiating element configured to produce a first radio frequency ("RF") signal (paragraph [0084]); and a plurality of three-axis sensors (element 76, paragraph [0084], [0087]) , each three-axis sensor comprising three receiver coils 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
configured to receive a second RF signal (paragraph [0084], [0087], sensing coils 76 may be wound in mutually-orthogonal directions in order to give directional resolution of the fields that they sense); a control system connected to the external unit (signal processing unit 38, computer 41, figure 1, paragraph [0081]); and the medical device comprising: a first antenna (power coils 62, figure 2) configured to receive the first RF signal (paragraph [0084], [0086]) and supply power to a second antenna (paragraphs [0083]); and the second antenna configured to broadcast a second RF signal (paragraphs [0084]) such that the receiver coils of the plurality of 
    PNG
    media_image3.png
    188
    400
    media_image3.png
    Greyscale
three-axis sensors receive the second RF signal (paragraphs [0084], [0087]), wherein the control system is configured to energize the radiating element, and the radiating element produces the first RF signal when the control system energizes the radiating element (paragraphs [0086], [0087]), and wherein the control system is configured to determine a position of the second antenna relative to the external unit based on the second RF signal received by the receiver coils of the plurality of three-axis sensors (paragraphs [0086], [0087]).
Altmann et al doesn’t explicitly teach the external unit disposed on the chest.
However Altmann et al teaches, a location pads 34, which are fixed to the patient's body and sense the magnetic fields generated by the position transducers. In the example shown in FIG. 1, the pads are placed on the patient's calf and thigh, in proximity to implants 26. The location pads comprise sensing antennas, such as coils, as shown below in FIG. 2. Alternatively or additionally, the field sensors may be fixed to the operating table or to another structure in the vicinity of patient 23.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Altmann et al by providing  the location pads to be placed on the patient’s chest.
One of the ordinary skill in the art would have been motivated to make such a modification to provide positions, location and orientation of implants, tools throughout a working volume that comprises the surgical site, as taught by Altmann et al (paragraph [0079]).


    PNG
    media_image4.png
    196
    376
    media_image4.png
    Greyscale
Regarding dependent claim 2, Altmann et al teaches the navigation system of claim 1.
Altmann et al further teaches, wherein the first antenna is configured to produce an alternating current (paragraphs [0025], [0088], figure 7), and the medical device further comprises: a rectifier (element 78) configured to convert the alternating current into a direct current (paragraphs [0025], [0088], [0101], figure 7); and a frequency generator configured to produce the second RF signal, wherein at least the frequency generator and the second antenna are energized by the direct current (paragraphs [0025], [0088], [0101], figure 7).

Regarding dependent claim 3, Altmann et al teaches the navigation system of claim 2.
Altmann et al further teaches, the medical device further comprises a filter configured to filter the alternating current (low-pass filter, paragraphs [0091], [0097],  [0101]).

Regarding dependent claim 4, Altmann et al teaches the navigation system of claim 1.
Altmann et al further teaches, wherein the medical device further comprises an amplifier configured to amplify the second RF signal (paragraph [0087]).
Regarding dependent claim 5, Altmann et al teaches the navigation system of claim 1.
Altmann et al further teaches, wherein the first RF signal has a different frequency than the second RF signal (paragraphs [0010],[0021] [0091]).

Regarding dependent claim 10, Altmann et al teaches the navigation system of claim 1.
Altmann et al further teaches, the receiver coils comprise an insulated wire wound around a core wire (paragraph [0083]).
  
Regarding dependent claim 11, Altmann et al teaches the navigation system of claim 1.
Altmann et al further teaches, wherein the medical device comprises a proximal portion and a distal portion, the distal portion of the medical device configured to be disposed in the patient, and at least the second antenna is disposed in the distal portion of the medical device (figures 1 and 2, paragraphs [0009], [0010]).

Regarding dependent claim 12, Altmann et al teaches the navigation system of claim 11.
Altmann et al further teaches, wherein the first antenna is disposed in the distal portion of the medical device (figures 1 and 2, paragraph [0083]).

Regarding dependent claim 13, Altmann et al teaches the navigation system of claim 1.
Altmann et al further teaches, wherein the medical device is a catheter (figures 1 and 2, paragraph [0082]).
5. Claims  14-19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Chang et al (US 2006/0095066 A1), and in view of Altmann et al  (US 2007/0013540 A1).

    PNG
    media_image5.png
    384
    401
    media_image5.png
    Greyscale
Regarding independent claim 14, Chang et al (US 2006/0095066 A1) teaches, A catheter configured to be inserted into a patient (figure 1), the catheter comprising: a flexible tubular body (paragraph [0011]) having a proximal end and a distal end (figure 9); and a tip (figures 8I, 9 and 10) attached to the distal end of the flexible tubular body (figures 8I, 9,10, paragraph [0146]-[0147).

    PNG
    media_image6.png
    507
    419
    media_image6.png
    Greyscale
Chang et al further teaches,  the tip of the probing element may further be modified to include a marker, sensor or transmitter capable of being tracked using one or more imaging modalities, such as x-ray, electromagnetic, radio-frequency, ultrasound, radiation, optics, and/or similar modalities (paragraph [0147]). FIG. 32A shows an enlarged view of region 32A in FIG. 32. Teeth electromagnetic sensors 3102 are connected to the electromagnetic surgical navigation system by removable leads 3104. In another embodiment, external ear canal electromagnetic sensors 3100 or teeth electromagnetic sensors 3102 are connected to the electromagnetic surgical navigation system by telemetry. During a procedure, external ear canal electromagnetic sensors 3100 and/or teeth electromagnetic sensors 3102 are actively imaged by suitable electromagnetic surgical navigation systems such as GE InstaTrak.TM. 3500 plus system etc. Thereafter, data from imaging modality such as CT or MRI and the electromagnetic surgical navigation system is merged to obtain a three dimensional map of the anatomy showing the electromagnetic sensors. The three dimensional map can then be used for image guided procedures such as diagnostic or therapeutic procedures of paranasal sinuses, Eustachian tubes, lachrymal ducts, other ear, nose, throat or mouth structures etc. (paragraph [0196]). sensors or transmitters such as electromagnetic, RF, piezoelectric, magnetic etc. The sensors or transmitters may be in the form of a variety of configurations including but not limited to single coils, multiple coils, antennae etc. The sensors or transmitters may be oriented in a variety of configurations including but not limited to nested, paired, orthogonal to each other, etc. (paragraph [0221], figure 35).
Chang et al fails to explicitly teach, a first antenna configured to receive a first radio frequency ("RF") signal and produce an alternating current; a filter configured to filter the alternating current; a rectifier configured to convert the filtered alternating current into a direct current; a frequency generator configured to produce a second RF signal; an amplifier configured to amplify the second RF signal; and a second antenna configured to broadcast the second RF signal, wherein at least the frequency generator, the amplifier, and the second antenna are energized by the direct current.
Altmann et al  (US 2007/0013540 A1) teaches, a first antenna (power coils 62, figure 2)  configured to receive a first radio frequency ("RF") signal and produce an alternating current (paragraphs [0013], [0025]); a filter configured to filter the alternating current (paragraphs 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
[0091], [0097], [0101]); a rectifier (element 78, paragraph [0088] configured to convert the filtered alternating current into a direct current (paragraph [0025]); a frequency generator configured to 
    PNG
    media_image3.png
    188
    400
    media_image3.png
    Greyscale
produce a second RF signal (paragraph [0084], [0087]); an amplifier configured to amplify the second RF signal (paragraph [0087]); and a second antenna configured to broadcast the second RF signal (paragraph [0023]), wherein at least the frequency generator, the amplifier, and the second antenna are energized by the direct current (paragraph [0025]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Chang et al by providing a power transmitter, which is operative to transmit radiofrequency (RF) energy to the position transducer, wherein the position transducer includes at least one receive antenna, which is adapted to receive the transmitted RF energy, and a rectifier, which is coupled to rectify the RF energy to provide a direct current (DC) input to the digital microcontroller, as taught by Altmann et al (paragraph [0025]).
One of the ordinary skill in the art would have been motivated to make such a modification to provide positions, location and orientation of implants, tools throughout a working volume that comprises the surgical site, as taught by Altmann et al (paragraph [0079]).

Regarding dependent claim 15, Chang et al (US 2006/0095066 A1) and Altmann et al  (US 2007/0013540 A1) teach the catheter of claim 14.
Chang et al further teaches, the flexible tubular body comprises a lumen extending from the proximal end to the distal end, and the lumen is in fluid communication with one or more openings disposed proximate to the distal end of the flexible tubular body (figures 20A-20D, paragraphs [0167]-[0168]).

Regarding dependent claim 16, Chang et al (US 2006/0095066 A1) and Altmann et al  (US 2007/0013540 A1) teach the catheter of claim 14.
Chang et al further teaches, wherein the catheter is configured to deliver a fluid to a location within the patient (figures 20A-20D, paragraphs [0167]-[0168]).

Regarding dependent claim 17, Chang et al (US 2006/0095066 A1) and Altmann et al  (US 2007/0013540 A1) teach the catheter of claim 14.
Chang et al further teaches, wherein a tip of the catheter has a tapered surface (figure 2F, paragraph [0131]).

Regarding dependent claim 18, Chang et al (US 2006/0095066 A1) and Altmann et al  (US 2007/0013540 A1) teach the catheter of claim 17.
Chang et al further teaches, wherein the tip of the catheter has a conical configuration (figure 2F, paragraph [0131], [0151]).

Regarding dependent claim 19, Chang et al (US 2006/0095066 A1) and Altmann et al  (US 2007/0013540 A1) teach the catheter of claim 17.
Chang et al further teaches, wherein a proximal end of the tip is attached to the distal end of the flexible tubular body, and proximal end of the tip has dimensions corresponding to dimensions of the distal end of the flexible tubular body such that a seamless attachment is formed between the flexible tubular body and the tip of the catheter (figures 9, 10, paragraphs [0145], [0146]).
6. Claims  6-9 and 20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Altmann et al  (US 2007/0013540 A1) and in view of Acker (US 6161032 A).
Regarding dependent claim 6, Altmann et al teaches the navigation system of claim 1.
Altmann et al teaches pads 34, which are fixed to the patient's body and sense the magnetic fields generated by the position transducers.
Altmann et al does not teach the pad shape or configuration.
Acker (US 6161032 A) teaches, wherein the external unit comprises a plate having a generally triangular configuration (as shown in figure 10, three, three-axis coil sensors 34, 31, 32 attached to the outer periphery 33 of a main planar substrate 36. A main coil 35 is provided on a main planar substrate 36. The main coil can be used like reference field transducer 100 described in the embodiment of FIGS. 1-4. Preferably, each base panel carrying each 3-axis sensor and the planar substrate 36 are formed as one single substrate, and coils are disposed orthogonal to one another along their x, y and z axes. Preferably, each 3-axis sensor is positioned approximately 120 degrees apart from another spaced about the main coil 35 (lines 53-67, column 16).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Altmann et al by providing  three axis coils sensors on substrate orthogonal to another and spaced around the main coil, as taught by Acker.
One of the ordinary skill in the art would have been motivated to make such a modification to provide a three axis coil sensor for use with a medical probe such as a catheter is guided within the body of a patient by determining the relative dispositions of the probe relative to another probe, as taught by Acker (lines 45-51, column 14).

Regarding dependent claim 7, Altmann et al and Acker (US 6161032 A)  teach the navigation system of claim 6.
Acker (US 6161032 A) further teaches, the radiating element is disposed in a center portion of the plate (as shown in figure 10, three, three-axis coil sensors 34, 31, 32 attached to the outer periphery 33 of a main planar substrate 36. A main coil 35 is provided on a main planar substrate 36. The main coil can be used like reference field transducer 100 described in the embodiment of FIGS. 1-4. Preferably, each base panel carrying each 3-axis sensor and the planar substrate 36 are formed as one single substrate, and coils are disposed orthogonal to one another along their x, y and z axes. Preferably, each 3-axis sensor is positioned approximately 120 degrees apart from another spaced about the main coil 35 (lines 53-67, column 16).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Altmann et al by providing  three axis coils sensors on substrate orthogonal to another and spaced around the main coil, as taught by Acker.
One of the ordinary skill in the art would have been motivated to make such a modification to provide a three axis coil sensor for use with a medical probe such as a catheter is guided within the body of a patient by determining the relative dispositions of the probe relative to another probe, as taught by Acker (lines 45-51, column 14).

Regarding dependent claim 8, Altmann et al and Acker (US 6161032 A)  teach the navigation system of claim 7.
Acker (US 6161032 A) further teaches, wherein the plurality of three-axis sensors comprises three three-axis sensors, each of the three three-axis sensors being disposed proximate to an outer edge of the plate (as shown in figure 10, three, three-axis coil sensors 34, 31, 32 attached to the outer periphery 33 of a main planar substrate 36. A main coil 35 is provided on a main planar substrate 36. The main coil can be used like reference field transducer 100 described in the embodiment of FIGS. 1-4. Preferably, each base panel carrying each 3-axis sensor and the planar substrate 36 are formed as one single substrate, and coils are disposed orthogonal to one another along their x, y and z axes. Preferably, each 3-axis sensor is positioned approximately 120 degrees apart from another spaced about the main coil 35 (lines 53-67, column 16).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Altmann et al by providing  three axis coils sensors on substrate orthogonal to another and spaced around the main coil, as taught by Acker.
One of the ordinary skill in the art would have been motivated to make such a modification to provide a three axis coil sensor for use with a medical probe such as a catheter is guided within the body of a patient by determining the relative dispositions of the probe relative to another probe, as taught by Acker (lines 45-51, column 14).

Regarding dependent claim 9, Altmann et al teaches the navigation system of claim 1.
Altmann et al fails to teach, the radiating element comprises an Archimedean spiral antenna.
Acker (US 6161032 A) teaches, the radiating element comprises an Archimedean spiral antenna (element 35, figure 10).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Altmann et al by providing  three axis coils sensors on substrate orthogonal to another and spaced around the main coil, as taught by Acker.
One of the ordinary skill in the art would have been motivated to make such a modification to provide a three axis coil sensor for use with a medical probe such as a catheter is guided within the body of a patient by determining the relative dispositions of the probe relative to another probe, as taught by Acker (lines 45-51, column 14).

Regarding independent claim 20, Altmann et al  (US 2007/0013540 Al) teaches, teaches A chest plate configured to be disposed on a chest of a patient (element 34, figure 1, location pads which are fixed to the patient's body and sense the magnetic fields generated by the position transducers. In the example shown in FIG. 1, the pads are placed on the patient's calf and thigh, in proximity to implants 26. The location pads comprise sensing antennas, such as 
    PNG
    media_image1.png
    180
    368
    media_image1.png
    Greyscale
coils, paragraph [0080], the pads can also be placed on patient’s chest), the chest plate comprising: a radiating element configured to produce a first radio frequency ("RF") signal (paragraph [0084]); and a plurality of three-axis sensors (sensing coils 76 may be wound in mutually-orthogonal directions in order to give directional resolution of the fields that they sense. Alternatively, different numbers and configurations of transmit coils and sensing coils may be used. For example, to save space and 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
reduce the complexity of transducer 50, the transducer may comprise only one or two transmit coils. Additionally or alternatively, the transmit coils and/or the sensing coils may be non-concentric, and each coil may be wound on a different core. Other coil configurations will be apparent to those skilled in the art, paragraph [0087]), each three-axis sensor comprising three receiver coils configured to receive a second RF signal (paragraph [0084], [0087]). 
Altmann et al  fails to teach, the radiating element is disposed in a center portion of the chest plate, and wherein each of the plurality of three-axis sensors is disposed proximate to an outer edge of the chest plate.
Acker (US 6161032 A) teaches, magnetic field sensors used to detect the position and orientation of medical probes within the body of a patient. 
Acker further teaches, as shown in figure 10, three, three-axis coil sensors 34, 31, 32 attached to the outer periphery 33 of a main planar substrate 36. A main coil 35 is provided on a main planar substrate 36. The main coil can be used like reference field transducer 100 described in the embodiment of FIGS. 1-4. Preferably, each base panel carrying each 3-axis sensor and the planar substrate 36 are formed as one single substrate, and coils are disposed orthogonal to one another along their x, y and z axes. Preferably, each 3-axis sensor is positioned approximately 120 degrees apart from another spaced about the main coil 35 (lines 53-67, column 16).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Altmann et al by providing  three axis coils sensors on substrate orthogonal to another and spaced around the main coil, as taught by Acker.
One of the ordinary skill in the art would have been motivated to make such a modification to provide a three axis coil sensor for use with a medical probe such as a catheter is guided within the body of a patient by determining the relative dispositions of the probe relative to another probe, as taught by Acker (lines 45-51, column 14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH K RAJAPUTRA/
Examiner, Art Unit 2858